Citation Nr: 0217908	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for bilateral 
pes planus.

3.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for 
photophobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Lincoln, Nebraska (RO) which denied the benefits sought 
on appeal.

The Board notes that regardless of the RO's disposition of 
the veteran's claim for service connection for bilateral 
pes planus and photophobia, the Board is precluded from 
considering the substantive merits of the claim without 
first finding that new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  The proper issue before the Board 
is, therefore, whether new and material evidence has been 
submitted to reopen the previously denied claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran has Level I hearing acuity in both his 
right ear and left ear.

3.  In an unappealed October 1955 rating decision, the RO 
denied service connection for bilateral pes planus and 
photophobia.

4.  The evidence associated with the claims file 
subsequent to the October 1955 rating decision is new, but 
does not provide facts, by themselves or in connection 
with the prior evidence of record, necessary to 
substantiate the claims for service connection for 
bilateral pes planus and photophobia.


CONCLUSIONS OF LAW

1.  The requirements for a compensable disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2002). 

2.  The October 1955 rating decision denying service 
connection for bilateral pes planus and photophobia is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's October 1955 rating decision is not 
new and material, and the veteran's claims for service 
connection for bilateral pes planus and photophobia are 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and the statement of the case issued in 
connection with the veteran's appeal, as well as 
additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed 
to process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
granting a compensable disability evaluation for hearing 
loss, reopening his claim for service connection, and in 
order to grant his claims for service connection, as well 
as provided a detailed explanation of why the requested 
benefits were not granted.  In addition, the rating 
decision and statement of the case included the criteria 
for granting an increased rating, reopening a claim, and 
for granting service connection, as well as other 
regulations pertaining to his claim.  Similarly, letters 
to the veteran, from the RO, notified the veteran as to 
what kind of information was needed from him, and what he 
could do to help his claim.  See Quartuccio v. Principi, 
16 Vet. App.  183,187 (2002) (requiring VA to notify the 
veteran of what evidence he was required to provide and 
what evidence VA would attempt to obtain).  Accordingly, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been 
obtained.  In addition, the veteran was afforded a VA 
examination in connection with his bilateral hearing loss.  
The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, 
the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

I.  Increased rating

The veteran contends that the current disability 
evaluation assigned for his bilateral hearing loss does 
not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
compensable disability evaluation because he has 
significant hearing loss in both ears.

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.1 (2001).  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  
Thus, it is essential that the disability be considered in 
the context of the entire recorded history when 
determining the level of current impairment.  See 
38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In addition, where an award of 
service connection for a disability has been granted and 
the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of a noncompensable 
evaluation for the veteran's bilateral hearing loss.

Historically, a May 2002 rating decision granted service 
connection for the veteran's bilateral hearing loss and 
assigned a noncompensable disability evaluation, effective 
January 2002.  The veteran filed a notice of disagreement 
in June 2002 and a statement of the case was issued in 
July 2002.  The veteran perfected his appeal in July 2002.

The RO, in granting the veteran service connection for his 
bilateral hearing loss, relied upon a VA examination 
report, which noted that the veteran reported a history of 
military noise exposure, but no other noise exposure and 
diagnosed the veteran with sensorineural hearing loss.  
The VA examiner also opined that the veteran's hearing 
loss was consistent with military noise exposure and that, 
in the absence of occupational and recreational noise 
exposure, it was likely that the veteran's hearing loss 
resulted from his service.  The RO also considered private 
medical records and the veteran's service medical records.

The veteran submitted private medical records dated 
September 1991 through July 1993.  These records indicate 
that the veteran complained of hearing loss in July 1993, 
and that audiometric testing showed 96 percent speech 
discrimination in the right ear and 100 percent speech 
discrimination in the left ear.

As mentioned previously, the veteran was afforded a VA 
examination in March 2002.  According to the examination 
report, the veteran complained of bilateral hearing loss, 
particularly with background noise.  An audiological 
evaluation showed that the veteran had right ear pure-tone 
thresholds of 40 decibels at 500 Hertz, 30 decibels at 
1000 Hertz, 40 decibels at 2000 Hertz, 55 decibels at 3000 
Hertz, and 65 decibels at 4000 Hertz, with an average 
pure-tone threshold of 48.  Left ear pure-tone thresholds 
were 35 decibels at 500 Hertz, 35 decibels at 1000 Hertz, 
45 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 
65 decibels at 4000 Hertz, with an average pure-tone 
threshold of 50.  The veteran's Maryland CNC speech 
recognition score was 92 percent in the right ear and 96 
percent in the left ear.  Acoustic immittance results 
revealed normal middle ear function bilaterally.  
Contralateral and ipsilateral acoustic reflexes were 
absent bilaterally.  The diagnoses were mild to severe 
sensorineural hearing loss of the right ear from 250 to 
8000 Hertz and mild to moderately severe sensorineural 
hearing loss of the left ear from 250 to 8000 Hertz.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The 
rating schedule establishes auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled 
speech discrimination test.  The horizontal columns in 
Table VI represent nine categories of decibel loss based 
on the pure tone audiometry test.  The numeric designation 
of impaired hearing (Levels I through XI) is determined 
for each ear by intersecting the vertical row appropriate 
for the percentage of discrimination and the horizontal 
column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row 
appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. 
§§ 4.85(b) (2001). 

The language of 38 C.F.R. § 4.86(a) provides that when the 
pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when 
the pure tone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Based on 
the veteran's audiology test results, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
currently assigned noncompensable evaluation for bilateral 
sensorineural hearing loss is appropriate, and there is no 
basis for a higher evaluation at this time.  The clinical 
evidence of record shows that the veteran's hearing loss 
does not translate to a numeric designation in excess of 
Level I.  At the March 2002 VA examination, the veteran's 
right ear manifested an average pure-tone threshold of 48 
and 92 percent speech discrimination, resulting in a Level 
I designation.  The veteran's left ear was productive of 
an average pure-tone threshold of 50 and 96 percent speech 
discrimination, also resulting in a Level I designation 
under Table VI.  See 38 C.F.R. § 4.85.  Together, the two 
Level I designations result in a noncompensable rating 
under 38 C.F.R. § 4.85, Table VII, and there is no basis 
for a higher rating.

The Board has also considered whether the veteran is 
entitled to "staged" ratings for the service-connected 
disability at issue, as dictated in Fenderson, supra, and 
finds that at no time during the relevant appeal period 
was the veteran's disability more disabling than reflected 
by the currently assigned rating.

In reaching this decision, the Board has considered 
whether the veteran is entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his bilateral hearing loss, standing alone, resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of 
the evidence is against the finding of entitlement to an 
increased rating for bilateral hearing loss, on either a 
schedular or extra-schedular basis.

II.  New and material evidence

The veteran essentially requests that the Board reopen his 
claims of entitlement to service connection for bilateral 
pes planus and photophobia on the basis that he has 
submitted new and material evidence not only sufficient to 
reopen his claims, but also sufficient to grant service 
connection.  

The Board observes that the veteran's claims of 
entitlement to service connection for bilateral pes planus 
and photophobia were first considered and denied in an 
October 1955 rating decision.  The veteran's claims were 
originally denied on the basis that there was no evidence 
that the veteran's bilateral pes planus was aggravated 
during service and that there was no evidence that the 
veteran had photophobia.  The RO relied on the veteran's 
service medical records and a VA examination report.  The 
veteran's service medical records showed that the veteran 
had bilateral pes planus upon entering the military and 
that the veteran received metatarsal bars and long arch 
supports after complaining of painful feet and receiving 
an orthopedic consultation.  The veteran's service medical 
records also showed that the veteran's eyes were negative 
for pathology or disease of the eyes other than refraction 
and astigmatism during service, that the veteran was 
treated once for a vascular headache with photophobia, and 
that the veteran had 20/20 vision bilaterally at 
discharge.  Likewise, the VA examination report stated 
that the veteran had bilateral pes planus, but that he was 
asymptomatic with arch supports, and that the veteran had 
a normal eye examination.

In January 2002, the veteran filed a claim for service 
connection of a foot disorder and photophobia, which the 
RO interpreted as a claim to reopen.  Following the 
receipt of additional medical records, the RO reopened the 
veteran's claims and denied them on the basis that the 
medical evidence did not show that the veteran's service 
aggravated his bilateral pes planus or that the veteran's 
photophobia was incurred or aggravated by his military 
service.  The veteran filed a notice of disagreement in 
June 2002, the RO issued a statement of the case in July 
2002, and the veteran perfected his appeal.  

Despite the RO's reopening of the veteran's claims, the 
Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to 
adjudicate that claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Once the 
Board finds that no such evidence has been offered, the 
analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort 
to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened 
the veteran's claim, and adjudicated it on its merits, 
without violating due process, any finding on the merits 
entered when new and material evidence has not been 
submitted "is a legal nullity."  See Butler v. Brown, 9 
Vet. App 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the 
Board or the RO).   See also Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001) (the statutes make clear that the 
Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the 
claim was appealed to the Board).

As a general rule, within one year from the date of 
mailing the notice of the RO's decision, a notice of 
disagreement (NOD) must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  See 
38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed 
within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which 
the statement of the case was mailed or within one year 
from the date of mailing the notice of the decision, the 
RO's determination becomes final.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated 
by the VA.  See 38 U.S.C.A. § 5108.  In this case, the 
veteran did not file a NOD after the October 1955 rating 
decision.  Therefore, this rating decision is final and is 
not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510 (1992).  In order 
for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a). The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  Those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed after that date, the new version 
of the regulation is applicable in this case.  

Under the revised version of 38 C.F.R. § 3.156a(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the 
previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. §§ 3.156(a) 
(2002).   If all of the tests are satisfied, the claim 
must be reopened.

Additional evidence has been associated with the claims 
file since the RO's October 1955 denial of the veteran's 
claims for service connection.  This evidence includes 
private medical records and VA medical records dated 
January 2001 to January 2002.  Private medical records 
dated June to July 1997 indicate that the veteran had a 
gouty flare-up on his left foot with redness and pain, 
which improved with treatment.  The records also indicated 
that the veteran wore orthotics.

Private medical records dated February 1999 through 
October 2000, from A. Ross, M.D. state that the veteran 
complained of cold, numb, and tingling feet and legs, 
without swelling or cramps.  Examination showed varicose 
veins in both legs, bilateral hammertoes with calluses, 
and peripheral sensory neuropathy of an uncertain 
etiology.  Dr. Ross indicated that the veteran's 
circulation should be evaluated.  In addition, the records 
indicate that the veteran underwent bilateral cataract 
surgery in 1998, with a non-healing left eye.

July 1999 private medical records indicate that the 
veteran complained of occasional black spots in his left 
eye vision, without flashing lights, a change in vision, 
or discomfort.  He also complained of irritation of the 
eyes in the morning and denied any eye trauma.  
Examination showed mild diffuse internal limiting membrane 
changes, focal pigment clumping and atrophy in the macula, 
a flat periphery in the right eye and pigment changes, 
atrophy of the macula, dryness, and a flat periphery in 
the left eye.  Diagnoses included age-related macular 
degeneration with dry changes bilaterally, bilateral 
pseudophakia, and symptomatic posterior vitreous 
detachment.

The VA medical records dated January 2001 to January 2002 
show that the veteran reported a history of post-nasal 
drip and related headaches, a history of macular 
degeneration of the right eye since 1983, numbness of the 
toes for which arterial Doppler testing was negative, and 
problems with flat feet for which he used arch supports.  
Examination in July 2001 indicated that the veteran had 
trace pedal edema, an arch-related deformity, and big 
feet. 

A letter from W. J. Smith, M.D., dated April 2002, 
indicates that he treated the veteran in December 1999.  
Dr. Smith stated that the veteran reported a diagnosis of 
macular degeneration, complaints of tired eyes, and 
bilateral implant surgery in 1998.  Dr. Smith also stated 
that the veteran's corrected vision was 20/20 bilaterally, 
with normal pressures and bilateral posterior chamber lens 
implants with clear posterior capsules.  Fundus 
examination showed mild, early dry pigmentary macular 
degeneration bilaterally.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence with regard to reopening his claim of 
entitlement to service connection for bilateral pes 
planus.  Although the private medical records and VA 
medical records are new, in that they were not previously 
of record, these records are not material to the veteran's 
claim for service connection for bilateral pes planus.  
The records do not address what was missing at the time of 
the October 1955 rating decision, even when considered 
with the record as a whole.  What was missing at the time 
of the October 1955 rating decision was evidence that the 
veteran's bilateral pes planus was aggravated during 
service.  These records refer only to the evaluation and 
treatment, i.e., the current diagnosis and severity, of 
the veteran's current bilateral pes planus.  In short, the 
records pertaining to the veteran's feet do not 
substantiate his claim because they fail to provide 
evidence demonstrating that the veteran's bilateral pes 
planus underwent an increase in severity during service 
beyond that which would have been due to the natural 
progress of his disorder.  Accordingly, the Board finds 
that the veteran has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for bilateral pes planus.

Moreover, the veteran has not satisfied his burden of 
presenting new and material evidence with regard to 
reopening his claim of entitlement to service connection 
for photophobia.  While the medical records submitted by 
the veteran are new, these records are not material, as 
they do not show that the veteran's photophobia was 
incurred in or aggravated by the veteran's military 
service.  The records submitted by the veteran, in 
combination with the evidence of record at the October 
1955 rating decision, do not address any facts necessary 
to validate his claim for service connection.  In this 
regard, the Board notes that the records submitted by the 
veteran fail to provide evidence indicating that the 
veteran has photophobia.  Further, these records refer 
only to the evaluation and treatment of the veteran's 
current eye disorders of macular degeneration, cataracts, 
and pseudophakia, and do not show a diagnosis of 
photophobia.  As such, these records do not constitute new 
and material evidence because they do not show a causal 
relationship between the veteran's service and any 
symptomatology or diagnoses related to the veteran's 
current eye disorders. 

Additionally, while the veteran has submitted lay 
statements in connection with his claims to reopen, these 
statements, while new, do not demonstrate that his 
disorders were incurred or aggravated during his service.  
As a causal link between the veteran's bilateral pes 
planus and photophobia and his service has not been 
established, and because the veteran is a layperson 
without medical training or expertise, his contentions do 
not constitute competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant 
reopening the previously denied claims for service 
connection of bilateral pes planus and photophobia.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

New and material evidence not having been submitted to 
reopen the claim, service connection for bilateral pes 
planus is denied.

New and material evidence not having been submitted to 
reopen the claim, service connection for photophobia is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

